Citation Nr: 0201722	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  99-11 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, on either a direct or secondary basis.

2.  Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of an 
injury to the long thoracic nerve with impairment of the left 
shoulder, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the RO 
in New York, New York, that denied service connection for a 
left knee disability, granted an increased (20 percent) 
rating for a right ankle disability, and granted an increased 
(10 percent) rating for residuals of an injury to the long 
thoracic nerve with impairment of the left shoulder.  The 
veteran perfected an appeal of these issues to the Board.  
Thereafter, the case was transferred to the RO in Winston-
Salem, North Carolina, which is presently handling the 
current appeal.

In a June 1999 statement, the veteran raised the issue of 
entitlement to service connection for a right knee 
disability.  The record also suggests that the veteran may be 
seeking a total rating based on individual unemployability 
due to service-connected disabilities.  As the RO has not 
adjudicated any of these issues, and none is inextricably 
intertwined with an issue currently on appeal (see Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991)), these issues are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished. 

2.  Degenerative joint disease of the left knee was first 
diagnosed approximately 30 years after service discharge, and 
medical evidence does not establish that left knee disability 
was caused or is worsened by either service or service-
connected disability.

3.  The veteran's service-connected right ankle disability is 
currently manifested by objective evidence of limited motion 
and tenderness, and subjective complaints of pain, increased 
with use or in connection with weather changes; no 
instability, weakened movement, or definitive ankylosis has 
been shown.  

4.  The veteran's residuals of an injury to the long thoracic 
nerve with impairment of the left shoulder is currently 
manifested by objective evidence of minimal limitation of 
motion and subjective complaints of pain, weakness, and 
numbness in the left upper extremity; recent medical 
examiners have found no objective evidence of a winged 
scapula deformity or sensory involvement.


CONCLUSIONS OF LAW

1.  The veteran's left knee disability was not incurred in or 
aggravated by active military service, nor is it proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2001).

2.  The criteria for an evaluation greater than 20 percent 
for right ankle disability are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Codes 5270, 5271 
(2001).

3.  The criteria for an evaluation greater than 10 percent 
for residuals of an injury to the long thoracic nerve with 
impairment of the left shoulder are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8519 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records are negative for complaints or 
findings related to a left knee disability.  In October 1970, 
the veteran was hospitalized for left shoulder pain and right 
ankle pain and deformity following a parachute-landing fall.  
He underwent a closed reduction of a trimalleolar fracture of 
the right ankle.  Diagnoses included trimalleolar fracture of 
the right ankle and serratus anterior muscle paralysis of the 
left shoulder with marked weakness of abduction.  The veteran 
was referred to the Physical Evaluation Board and was 
ultimately placed on the temporary disability retired list in 
September 1971.  Following service, the RO granted service 
connection for residuals of a trimalleolar fracture of the 
right ankle and serratus anterior muscle paralysis of the 
left shoulder.

A November 1971 VA examination report notes the veteran's 
complaints of knee pain and cracking.  No clinical findings 
with respect to the left knee were reported.

In December 1997, the veteran submitted claims for service 
connection for a left knee disability, for an increased 
(greater than 10 percent) rating for a right ankle 
disability, and for an increased (compensable) rating for 
residuals of an injury to the long thoracic nerve with 
impairment of the left shoulder.  He stated that his right 
ankle was "always swollen with chronic pain" and that his 
ability to walk was restricted on cold and wet days.  In 
addition, the veteran stated that his right ankle disability 
was interfering with his job performance and attendance.  He 
further maintained that he suffered from pain in his left 
shoulder and left knee due to an injury to the serratus 
anterior muscle from a parachute jump during service.

An October 1998 VA neurological examination report notes the 
veteran's complaints of weakness of the left serratus 
anterior muscle, occasional numbness in the left arm in a 
nondermatomal pattern and some myoclonic jerks of the left 
arm muscles.  He reported difficulty lifting weights.  
Examination revealed normal pinprick, light touch and 
vibration sensation.  Motor examination revealed normal bulk 
except for some decreased bulk in the small muscles of the 
shoulder.  There was some winging of the scapula on the left 
when pushing against the wall.  Range of motion at the left 
shoulder in abduction was limited at 4+/5.  Deep tendon 
reflexes were normally active bilaterally and symmetric.  
Coordination and gait were normal.  Diagnosis was paralysis 
on the left, status post injury.

A November 1998 VA orthopedic examination report notes the 
veteran's complaints of occasional left knee pain for the 
past three years.  The veteran also complained of right ankle 
pain since fracturing his right ankle in a parachute jump 
during service.  He reported that he did not use a cane or a 
crutch.  Examination of the left knee revealed no evident 
swelling and no palpable tenderness.  Range of motion was 
from 0 to 140 degrees.  There was no ligamentous instability.  
Lachman and varus/valgus stress tests were negative.  X-rays 
of the left knee revealed no evident abnormalities with no 
decreased joint space, no evidence of arthritic changes and 
no bony lesions.  The examiner stated that the veteran had no 
evidence of left knee pathology and no evidence of injury 
secondary to a parachute jump while in service.

A November 1998 evaluation from the veteran's employer notes 
that the veteran was unable to perform the duties of his 
current position as a postal police officer and was absent 
from his current position.

A January 1999 VA neurological examination report notes the 
veteran's complaints of occasional pain radiating from his 
neck into his left shoulder.  He indicated that he took 
Naprosyn and used heat and massage therapy, which helped.  
Examination revealed no tenderness to palpation over the left 
shoulder, cervical spine, or scapular area.  The veteran had 
no fasciculations.  There was slight winging of the left 
scapula.  Motor power was 5-/5 in the deltoids, 5-/5 in the 
left biceps and 5/5 distally.  Sensation was intact 
throughout.  Deep tendon reflexes were 2+ and symmetric.  The 
veteran had normal coordination and gait.  The examiner 
stated that there was evidence of an injury to the long 
thoracic nerve; however, there was also weakness at the 
biceps that was not explained by such a lesion.

The report of a January 1999 VA orthopedic examination 
reflects that the veteran complained of right ankle pain that 
required him to occasionally take Naprosyn.  Examination of 
the right ankle revealed mild diffuse tenderness along the 
medial malleolus as well as the lateral malleolus.  The 
veteran had dorsiflexion to 10 degrees, plantar flexion to 40 
degrees, inversion to 20 degrees and eversion to 10 degrees.  
There was no instability and no anterior drawer sign.  X-rays 
revealed asymmetrical tibiotalar joint space narrowing with 
some lateral soft tissue swelling as well as some chondral 
cystic changes in the distal tibia and talar bone, consistent 
with moderate osteoarthritic changes.  Diagnosis was healed 
fracture of the ankle with residual mild to moderate 
osteoarthritic changes.

By rating decision dated in March 1999, the RO denied service 
connection for a left knee disability.  The RO also granted 
an increased (20 percent) rating for the veteran's service-
connected right ankle disability and an increased (10 
percent) rating for the veteran's service-connected residuals 
of an injury to the long thoracic nerve with impairment of 
the left shoulder.  The veteran appealed this decision.

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received by the RO in June 1999, the veteran stated that he 
carried crutches with him at all times and, when necessary, a 
cane.  The veteran also maintained that he had severe 
weakness in his left shoulder, and was unable to raise his 
left shoulder above his head.  He maintained that his 
service-connected disabilities rendered him unemployable.  
Specifically, he stated that he missed "several days and 
months of work" because of his service-connected 
disabilities before he was forced to "medically [retire] 
before reaching retirement age and full benefits." 

A VA Form 21-4192, Request for Employment Information in 
Connection With Claim for Disability Benefits, was completed 
by the United States Postal Inspection Service (USPIS) in 
October 1999.  It was noted that the veteran worked for the 
USPIS from December 1973 until his medical disability 
retirement in January 1999.  

An October 1999 VA general medical examination report notes 
the veteran's complaints of pain in his right foot and left 
shoulder.  He reported that he was right handed.  The 
examiner noted that the veteran carried, but did not use, two 
crutches.

An October 1999 VA orthopedic examination report notes the 
veteran's complaints of pain and swelling in the right ankle, 
as well as pain in the left shoulder and left knee.  The 
veteran reported that he retired from his job as a postal 
police officer in January 1999 due to his right ankle 
disability, prostate surgery and incontinence.  Examination 
of the left shoulder revealed full range of motion in 
flexion, extension, abduction, adduction and internal and 
external rotation.  Muscle strength was normal for abductors, 
flexors, internal and external rotators, extensors, adductors 
and elevators.  No scapular winging was noted.  There was no 
evidence of muscle atrophy in the left upper extremity.  Some 
crepitus was noted.  X-rays of the left shoulder were normal.  
Examination of the left knee revealed no tenderness, 
swelling, warmth, or color changes.  Subpatellar crepitus was 
appreciated with patellofemoral compression, but no pain was 
elicited.  Examination of the right ankle revealed 
dorsiflexion to 10 degrees and plantar flexion to 35 degrees.  
There was mild restriction of inversion and eversion.  One 
inch of swelling was noted.  No warmth, color change, or 
anteroposterior instability was appreciated.  The examiner 
noted that the veteran presented ambulating with bilateral 
axillary crutches.  Diagnoses included: status post ankle 
fracture with post-traumatic arthropathy; history of left 
knee injury with no clearly identifiable diagnosis; and 
history of left shoulder injury with no clearly identifiable 
diagnosis at this time.  The examiner stated:

With respect to the question regarding 
whether the veteran is unemployable, it 
is my opinion that he is not unemployable 
with respect to those condition examined 
at this time.  There are, however, 
restrictions with respect to walking, 
standing, climbing and general ambulatory 
activities due to the condition involving 
the right ankle.

An October 1999 VA neurological examination report notes the 
veteran's complaints that his left arm-especially the 
shoulder-felt more tired after prolonged use.  He denied any 
radicular pain or back pain.  Examination revealed winging of 
the scapula on the right side, but not on the left (service-
connected) side.  Strength was 5/5 in all the muscles.  
Pinprick, light touch, vibration and position sense were 
intact.  Reflexes were 2+.  Coordination and gait were 
normal.  Diagnosis was right serratus weakness; there was no 
diagnosis referable to the left shoulder.

A January 2000 treatment report from John A. Smid, M.D., 
notes that the veteran was seen for evaluation of right ankle 
pain that had progressively worsened over the past several 
months.  He reported swelling at the end of the day, 
particularly after weight-bearing activity.  The veteran 
indicated that he had been taking Naprosyn and had bought an 
ankle sleeve.  Neurovascular examination revealed that the 
right lower extremity was grossly intact.  Palpation of the 
medial and lateral malleoli elicited minimal discomfort.  
There was considerable discomfort with forced plantar 
flexion, minimal discomfort with palpation of the sinus 
tarsi, and no significant discomfort with palpation of the 
peroneal tendons.  No significant crepitance was noted with 
range of motion of the ankle.  X-rays revealed significant 
degenerative changes at the tibiotalar joint.  Dr. Smid 
opined that this was either traumatic arthritis due to the 
veteran's previous injury or significantly advanced 
osteoarthritis.

A November 2000 VA orthopedic examination report notes the 
veteran's complaints of constant right ankle pain and 
swelling, which increased with activity and cold weather.  
The veteran reported that the swelling was so significant 
four to five times a week that it caused him to remove his 
shoe.  He indicated that the ankle was never sore to the 
touch.  The examiner noted that the veteran wore an elastic 
sleeve over his right ankle and had purchased special shoes 
with higher medial and lateral sides to support the ankle.  
The veteran reported taking Naprosyn, Motrin and Tylenol as 
needed for his pain.  Examination revealed slight puffiness 
of the ankle.  The veteran complained of slight tenderness 
with palpation around the malleolar joints.  The examiner 
stated that the veteran was able to dorsiflex the ankle to 
105 degrees with no difficulty whatsoever; however, he 
complained of pain with flexion from 50 to 60 degrees.  
Internal and external rotation, inversion and eversion were 
all normal; the veteran complained of pain with internal and 
external rotation.  There was no obvious crepitus in the 
ankle.  X-rays of the right ankle revealed no acute bony 
process.  Degenerative changes were noted; these were thought 
to represent traumatic arthritis.  There was joint space 
narrowing at the ankle mortise.  The radiologist questioned 
whether there might be some mild ankylosing medially at the 
ankle.  Diagnosis was fracture of the right ankle with post 
traumatic degenerative joint disease and residuals.

A November 2000 VA neurological examination report notes the 
veteran's complaints of constant left shoulder pain that 
increased with use.  The veteran reported fatigability in his 
left shoulder and problems using his left hand.  On 
examination, the left shoulder was absolutely normal in 
appearance.  There was no muscle atrophy noted.  There was no 
abnormality to sensation over the left shoulder.  The 
examiner noted that there was questionable slight tenderness 
along the medial and superior aspects of the left scapula 
when palpated, but that there was no obvious winging of the 
scapula, and no obvious difference in the strength of the 
shoulders.  The veteran complained of pain and difficulty in 
raising the left shoulder.  From the lateral position, the 
veteran was able to raise and abduct the left shoulder to 140 
degrees before complaining of inability to raise it further.  
Anteriorly, he was able to raise both shoulders to 160 
degrees without difficulty.  X-rays of the left shoulder were 
negative.  Diagnosis was injury to the left shoulder, with 
injury to the long thoracic nerve on the left and paralysis 
of the left serratus anterior.  The examiner noted that this 
injury had almost completely resolved; there was minimal 
decreased range of motion and pain at the time of 
examination.

A statement from Dr. J. Rowson notes that the veteran was 
found to be totally disabled beginning January 15, 1999 due 
to severe urinary incontinence, chronic epididymitis with 
testicular pain and traumatic arthritis with advanced 
osteoarthritis of the right ankle.

In a statement received by the RO in May 2001, Dr. Smid 
stated that the veteran continued to complain of right ankle 
pain and stiffness.  Dr. Smid noted that the veteran had fair 
ankle range of motion; the ankle was minimally tender to 
palpation.  X-rays showed significant arthritis within the 
tibiotalar joint.  In addition, Dr. Smid noted that the 
veteran had complaints of popping or catching within the left 
knee.  Examination revealed tenderness at the lateral joint 
line but no other abnormal findings.  X-rays revealed some 
loss of the medial joint space but were otherwise normal.

An August 2001 VA neurological examination report notes the 
veteran's complaints that the weather influenced his right 
ankle pain considerably, and that the pain was worse later in 
the day.  He indicated that the pain fluctuated from day to 
day.  On examination, the veteran was able to stand on his 
toes and heels and walk in tandem.  He could bend at the 
waist and squat easily.  The Romberg was normal.  The veteran 
could jog with slight asymmetry in his movements.  Muscle 
strength was good.  There were no fasciculations and no 
definite muscle atrophy.  The right ankle reflex was slightly 
decreased compared to the left.  Babinski signs were absent.  
Superficial sensation, trace figures and vibration were 
normal in all extremities.  Joint sense was normal in the 
feet.  Diagnosis was fractured right ankle thirty years ago 
with twenty-five percent impairment in dorsiflexion and 
moderate decrease in right ankle reflex, but preserved 
sensation and strength.

An August 2001 VA orthopedic examination report notes the 
veteran's complaints that his left knee had been bothering 
him for the past five to six years with flares of daily pain.  
He indicated that his left knee pain was aggravated by any 
sort of long standing or any activity on his feet.  The 
veteran also complained of aches and spasms in his left 
shoulder.  He complained that his left shoulder disability 
was aggravated by cold and wet weather.  He indicated that 
his shoulder "kicked out" in the morning when he woke up, 
but then "kicked back" without special treatment.  X-rays 
of the left knee revealed mild degenerative changes with 
small effusion.  No fracture was found.  Diagnoses included 
residuals of an injury to the long thoracic nerve with 
minimal left shoulder impairment and mild x-ray evidence of 
degenerative joint disease of the left knee with no abnormal 
clinical findings.  The examiner stated:

In the light of the fact that the 
veteran's left knee symptomatology did 
not begin until five to six years ago and 
physical findings are within normal 
limits today, I could not identify any 
evidence of service connection with the 
present left knee symptomatology to 
service-connected injury or service-
connected long thoracic nerve injury.

II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations that implement the Act (but, with the possible 
exception of the provision governing claims to reopen on the 
basis of new and material evidence do not create any 
additional rights) recently were promulgated.  Except as 
otherwise provided, these regulations also are effective 
November 9, 2000.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the VCAA, and the Board finds 
that the requirements of the new law have essentially been 
satisfied.  As evidenced by the May 1999 statement of the 
case, the December 2000 and September 2001 (mailed in October 
2001) supplemental statements of the case, and the RO's April 
2001 letter, the RO has provided to the veteran the pertinent 
laws and regulations governing his claims and the reasons for 
the denial of his claims; hence, he has been provided notice 
of the information and evidence necessary to substantiate the 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  The RO has made reasonable 
and appropriate efforts to assist the veteran in obtaining 
the evidence necessary to substantiate his claims; in fact, 
it appears that all existing, pertinent evidence identified 
by the veteran as relative to this claim has been obtained 
and associated with the claims file.  The veteran has 
undergone VA examinations in connection with the claims, 
outstanding pertinent medical evidence has been associated 
with the claims file, and there is no indication that there 
is additional, existing evidence outstanding that is 
necessary for a fair adjudication of the issues on appeal.  
Under these circumstances, the Board finds that each of the 
claims is ready to be considered on the merits.

I.  Service Connection for a Left Knee Disability 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Moreover, 
certain chronic diseases, such as degenerative joint disease 
(arthritis), when manifest to a compensable degree within a 
prescribed period after service (10 percent within one year 
for arthritis) shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309.  Notwithstanding such presumption, service connection 
also may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the case at hand, the veteran's service medical records 
are negative for complaints or findings related to a left 
knee disability.  Following service, the veteran complained 
of left knee pain, but physical examinations revealed no left 
knee disability until August 2001, when VA x-rays revealed 
degenerative joint disease.  Following a review of the 
veteran's medical records, the August 2001 VA examiner 
opined, "I could not identify any evidence of service 
connection with the present left knee symptomatology to 
service-connected injury or service-connected long thoracic 
nerve injury."  The veteran has not presented, or indicated 
the existence, of any contrary medical opinion directly 
addressing the etiology of the veteran's current left knee 
disability.  

While the Board does not doubt the sincerity of the veteran's 
belief that he suffers from a left knee disability that is 
related to either a injury sustained in a parachute jump 
during service or his service-connected residuals of an 
injury to the long thoracic nerve, as a layperson, he is not 
competent to render an opinion on a medical matter, such as a 
diagnosis or opinion as to etiology of a disability.  Hence, 
his assertions in this regard have no probative value.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Thus, the Board's decision must be 
based upon competent medical evidence.  In this case, 
however, there is no competent medical evidence to establish 
that the veteran's degenerative joint disease of the left 
knee, diagnosed almost thirty years after service (clearly 
outside the one year period for presumed service incurrence) 
, was caused or is worsened by either service or a service-
connected disability.  As such, the criteria for a grant of 
service connection for a left knee disability, on either a 
direct or secondary basis, have not been met.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310.  

Under these circumstances, the Board must conclude that the 
claim for service connection for a left knee disability, on 
either a direct or secondary basis, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.   
See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).

II.  Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable (via the assertions and issues raised 
in the record) and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

While the history of a disability must be considered, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

A.  Right Ankle

The veteran is currently assigned a rating of 20 percent 
under Diagnostic Code 5271, limited motion of the ankle.  
Under the applicable criteria, moderate limitation of motion 
of the ankle warrants a 10 percent evaluation, and marked 
limitation of motion of the ankle warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2001).  
Dorsiflexion of the ankle to 20 degrees is considered full 
and plantar flexion to 45 degrees is considered full.  See 
38 C.F.R. § 4.71, Plate II.

In this case, the veteran is already rated at the maximum 
assignable evaluation for limitation of motion of the ankle 
under Diagnostic Code 5271.  Thus, a higher evaluation may be 
assigned only pursuant to another diagnostic code or on an 
extra-schedular basis.   

The veteran's service-connected right ankle disability is 
currently manifested by objective evidence of limited motion, 
and subjective complaints of pain.  The veteran has indicated 
that his pain fluctuates from day to day, that the weather 
influences his right ankle pain considerably, and that the 
pain is worse later in the day.  Pertinent to these 
assertions, the Board notes that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the veteran experiences functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination (to include during flare-ups 
and/or with repeated use), and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

The only other pertinent diagnostic code that provides for an 
evaluation in excess of the currently assigned 20 percent for 
ankle disability is Diagnostic Code 5270, pursuant to which 
ankylosis of the ankle is evaluated.  To warrant a higher 
rating under Diagnostic code 5270, there must be ankylosis of 
the ankle in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2001).  In this 
case, however, the Board finds that, even considering the 
veteran's complaints of pain, there is no evidence of, or of 
disability comparable to, any anklyosis of the ankle.  While 
the November 2000 VA radiologist questioned whether there 
might be some mild ankylosing medially at the ankle, actual 
range of motion testing on VA examination has revealed no 
ankylosis.  Moreover, weakness or instability of the ankle 
has not been shown, and there is no evidence that, even 
during flare-ups, the veteran experiences such disabling pain 
as to effectively experience ankylosis of the ankle.  Under 
these circumstances, the Board finds that there is no basis 
for evaluation of the veteran's disability under Diagnostic 
Code 5270.  

As indicated above, the Board has considered the effect of 
pain and weakness in rating the veteran's disability, as is 
required.  It is important to emphasize, however, that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Thus, the Board finds that there is no schedular basis for a 
rating higher than the currently assigned 20 percent 
evaluation for right ankle disability.  Additionally, the 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards and to warrant assignment of an increased 
evaluation on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1).  Although the veteran is currently not working, 
there is no showing that the veteran's right ankle disability 
alone has resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization; or that 
the disability has otherwise has rendered inadequate the 
application of the regular schedular standards.  While the 
veteran's private physician found him to be totally disabled 
beginning January 15, 1999 due to several disabilities, 
including severe urinary incontinence, chronic epididymitis 
with testicular pain and traumatic arthritis with advanced 
osteoarthritis of the right ankle, there is no evidence that 
his service-connected right ankle disability, alone, results 
in marked intereference with employment (beyond that 
contemplated by the currently assigned 20 percent 
evaluation).  Moreover, an October 1999 VA examiner found 
that the veteran was not unemployable due to his right ankle 
disability alone.  In the absence of evidence of such factors 
as those outlined above, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

On the basis of all the foregoing, the Board must conclude 
that the veteran's claim for an increased rating for service-
connected right ankle disability must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b); Gilbert, supra.

B.  Residuals of Long Thoracic Nerve Injury
With Impairment of the Left Shoulder

The veteran's residuals of long thoracic nerve injury with 
impairment of the left shoulder is rated under Diagnostic 
Code 8519, pursuant to which paralysis of the long thoracic 
is evaluated.  Under that diagnostic code, a 0 percent 
evaluation is warranted for mild incomplete paralysis of the 
long thoracic nerve in the minor extremity.  A 10 percent 
evaluation requires moderate incomplete paralysis.  A 20 
percent evaluation requires severe incomplete paralysis or 
complete paralysis of the long thoracic nerve, with inability 
to raise arm above shoulder level and winged scapula 
deformity.  38 C.F.R. § 4.124a, Diagnostic Code 8519.

The Board notes that with respect to incomplete paralysis of 
the peripheral nerves, the Rating Schedule provides as 
follows:  

The term "incomplete paralysis," with 
this and other peripheral nerve injuries, 
indicates a degree of lost or impaired 
function substantially less that the type 
picture for complete paralysis given with 
each nerve . . . .  When the involvement 
is wholly sensory, the rating should be 
for the mild, or at most, the moderate 
degree.

38 C.F.R. § 4.124a (discussing diseases of the peripheral 
nerves).

After considering the pertinent evidence of record in light 
of the above criteria, the Board must conclude that the 
veteran's current evaluation of 10 percent fully contemplates 
the level of disability due to his service-connected long 
thoracic nerve disability.  With regard to sensory 
involvement, the veteran has complained of experiencing pain, 
weakness and numbness in the left upper extremity.  The Board 
notes, however, that pinprick, light touch perception, and 
vibration and position sensations have all been within normal 
limits on VA examinations conducted in October 1998, January 
1999, October 1999 and November 2000.  Moreover, recent 
examinations (conducted in October 1999 and November 2000) 
have revealed no evidence of a winged scapula deformity.  
Furthermore, the only actual evidence of functional loss 
affecting the left upper extremity is "minimal" limitation 
of motion as noted in a November 2000 VA examination report; 
even then, the examiner noted that abduction of the left 
shoulder was possible to 140 degrees.  See 38 C.F.R. § 4.71, 
Plate I (reflecting standard shoulder abduction as from o to 
180 degrees).  Significantly, moreover, the November 2000 VA 
examiner stated that the veteran's long thoracic nerve injury 
had almost completely resolved and the August 2001 VA 
examiner noted that there was only "minimal" left shoulder 
impairment.

For the reasons noted, the Board finds that the evidence 
establishes no more than overall moderate impairment 
resulting from the long thoracic nerve disability, which is 
consistent with the 10 percent evaluation currently assigned.  
As such, the criteria for the assignment of the next higher, 
20 percent, evaluation under Diagnostic Code 8519 are not 
met.  The objective evidence simply does not support the 
veteran's contentions of entitlement to a rating greater than 
10 percent for his disability.  While the objective medical 
evidence establishes some loss of shoulder functional, the 
medical evidence reveals that the veteran's left shoulder is 
not significantly impaired, and there is no objective 
evidence to indicate that the veteran suffers from such 
debilitating pain, numbness, or weakness that his condition 
is comparable to either severe, incomplete paralysis, or 
complete paralysis.  While the Board appreciates the 
veteran's sincere belief in the merits of his claim, the 
pertinent evidence of record does not support a finding that 
his disability results in more than moderate, incomplete 
paralysis.  

Under these circumstances, the Board finds that the record 
presents no schedular basis for an award of the benefits 
sought.  Additionally, the Board finds that the evidence of 
record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of an increased evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Although the 
veteran is currently not working, there is no showing that 
the veteran's long thoracic nerve disability alone has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization; or that the disability 
has otherwise has rendered inadequate the application of the 
regular schedular standards.  In fact, an October 1999 VA 
examiner found that the veteran was not unemployable due to 
his long thoracic nerve disability alone.  In the absence of 
evidence of such factors as those outlined above, the Board 
is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell, supra; Floyd, supra; Shipwash, supra.

On the basis of all the foregoing, the Board must conclude 
that the veteran's claim for an increased evaluation for 
service-connected left shoulder disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b); Gilbert, supra.


ORDER

Service connection for a left knee disability is denied.

A rating greater than 20 percent for right ankle disability 
is denied.

A rating greater than 10 percent for residuals of an injury 
to the long thoracic nerve with impairment of the left 
shoulder is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

